Citation Nr: 1750168	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  16-35 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for service connection for post traumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a psychiatric disorder other than PTSD. 

3.  Whether new and material evidence has been received to reopen service connection for hypertension with renal failure.   

4.  Entitlement to service connection for chronic anemia.

5.  Entitlement to service connection for heart disorder. 

6.  Entitlement to service connection for gastrointestinal disorder. 

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to service connection for an eye disorder. 

9.  Entitlement to service connection for hyperparathyroidism.

10.  Entitlement to service connection for a lung or respiratory disorder. 

11.  Entitlement to service connection for left arm nerve damage.  

12.  Entitlement to service connection for a back disorder.  

13.  Entitlement to service connection for bilateral hip disorder.  

14.  Entitlement to service connection for liver disorder.  

15.  Entitlement to service connection for residuals of a stroke with dizziness, balance, and falling problems.

16.  Entitlement to a total rating due to individual unemployability based upon service-connected disabilities (TDIU).  

17.  Entitlement to special monthly compensation based upon the need for aid and attendance/housebound status.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971.  He did not have any foreign service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Before reaching the merits of the claim for service connection for a psychiatric disorder and hypertension, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran raised the issue of service connection for a renal or kidney disorder when he filed the claim to reopen service connection for hypertension.  This claim should be adjudicated by the Agency of Original Jurisdiction (AOJ) as a separate and distinct claim from the hypertension claim.  To ensure every possible consideration of the Veteran's claim, the Board finds it appropriate to refer the renal or kidney disorder claim to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The issues of whether new and material evidence has been received to reopen service connection for hypertension with renal failure; service connection for a psychiatric disorder other than PTSD, chronic anemia, heart disorder, gastrointestinal disorder, chronic headaches; eye disorder; hyperparathyroidism; a lung or respiratory disorder, left arm nerve damage, a back disorder, a bilateral hip disorder, liver disorder, and residuals of a stroke with dizziness, balance, and falling problems; entitlement to TDIU; and entitlement to special monthly compensation based upon the need for aid and attendance/housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an April 1990 Board decision, the Board denied service connection for PTSD.  The Veteran was notified of the decision, appealed the Board decision to the Court of Appeals for Veterans Claims, and the appeal was dismissed in April 1992.   

2.  Evidence received since the April 1990 Board decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for PTSD.  

3. The Veteran did not engage in combat with the enemy during active service, he was not a prisoner of war, and his claimed stressor events are not related to hostile or terrorist activity. 

4.  There is a current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed., and it is as likely as not that the diagnosis of PTSD is due to a verified stressor event.  


CONCLUSIONS OF LAW

1.  The April 1990 Board decision to deny service connection for PTSD is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1104 (2017).

2.  The evidence received subsequent to the April 1990 Board decision is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§  5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in September 2010, January 2011, May 2011, August 2011, May 2012, October 2012, and February 2016.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.  New and Material Evidence to Reopen Service Connection for PTSD 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

An April 1990 Board decision denied the Veteran's claim for service connection for hypertension.  The basis of the denial of service connection for PTSD was that there was no evidence of a diagnosis of PTSD and the Veteran did not have PTSD.  The Board indicated that the record did not show that the Veteran served overseas, served in combat, or experienced any traumatic event that would support a diagnosis of PTSD.  The Veteran was notified of the decision, appealed the Board decision to the Court of Appeals for Veterans Claims.  However, the appeal was dismissed by the Court of Appeals for Veterans Claims in April 1992.  The April 1990 Board decision is final.  38 U.S.C.A. §§ 7104, 7252, 7266 (West 2014).  

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

The Board finds that the evidence received since the April 1990 Board decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for PTSD.  The Veteran submitted statements in which he describes stressor events that he believes caused his PTSD.  In a September 2010 statement, the Veteran stated that he was assigned to grave registration unit duty and he attended 192 funerals as an Army bugler.  He stated that he was constantly around dead bodies.  In another September 2010 statement, the Veteran asserted that he was sexually harassed in active service and he described the events.  The Veteran was afforded a VA psychiatric examination in October 2012 to obtain medical evidence as to the Veteran's current DSM diagnoses and evidence as to whether the Veteran's current psychiatric diagnoses were related to active service.  The VA examiner, a psychiatrist, stated that the Veteran reported a fourth stressor event in which the Veteran stated that in active service, his superiors tried to kill him by running him over with a jeep and some soldier being near him with a pistol who was sent to kill him but the Veteran was not in range.  The Veteran asserted that there were attempts to kill him for being a whistle blower about medical experimentation by giving soldiers meningitis.  The VA examiner noted that the Veteran asserted that he was given meningitis and was aware of others given meningitis as medical experiment but in the letter he showed the VA examiner, it appeared that this was a meningitis vaccine not meningitis itself.  The VA examiner stated that this stressor event meets criterion A for a diagnosis of PTSD.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  Specifically, the newly received evidence, the Veteran's lay statements, describe traumatic events the Veteran experienced in active service.  The October 2012 VA medical opinion indicates that the Veteran reported having a stressor event that met the criteria A for a diagnosis of PTSD.  

This evidence was not previously considered by agency decisionmakers and is not cumulative.  This evidence pertains to an unestablished fact that was the basis of the prior final denial, which was that the Veteran did not experience traumatic events in active service that led to PTSD.  The newly submitted evidence tends to show that the Veteran may have experienced an in-service stressor event, which is one element for the award of service connection for PTSD under 38 C.F.R. § 3.304 (f).  This evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim for service connection for PTSD is considered reopened.  This claim is adjudicated below.  

3.  Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

4.  Analysis: Service Connection for PTSD 

The Veteran asserts that he has a psychiatric disorder to include PTSD due to his active service.  In a September 2010 statement, the Veteran stated that while he was in the Army, he and other lower-ranking military members were used as subjects in medical experiments conducted by officials of the U.S. Government.  The Veteran indicated that these officials of the U.S. Government deliberately and purposely placed them in unhealthy and unsafe living conditions in an effort to see how many of them would die of meningitis.  The Veteran stated that he reported these experiments to Senator Thomas Eagleton of the U.S Senate and the senator conducted a congressional investigation of these actions.  The Veteran submitted a copy of the investigation report.  The Veteran asserted that these experiments caused him to develop PTSD.  The Veteran stated that as a whistleblower, he caused the congressional investigation, which uncovered the illegal, criminal actions of U.S. government officials, and therefore, the U.S. officials attempted to kill him on at least two different occasions for revenge but they failed in these efforts; however, these efforts made his poor health conditions worse.   

In a statement dated in March 1970 that the Veteran sent to a senator and in subsequent post-service statements submitted in support of his claim., the Veteran stated that there was a meningitis outbreak at Fort Jackson, South Carolina in late 1967 and early 1968.  Service records show that the Veteran served in basic training at Fort Jackson from February 1968 to April 1968.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2017).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154 (b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3) (2016). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 4.125  requires PTSD diagnoses to conform to DSM-IV as the governing criteria for diagnosing PTSD.  VA implemented DSM-5 effective August 4, 2014 and DSM-5 applies to claims certified to the Board on or after August 4, 2014. 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  In this case, the RO certified the Veteran's appeal to the Board in October 2016 and therefore, DSM-5 is the governing directive.

The Board finds that affording the Veteran the benefit of doubt, the evidence shows that it is as likely as not that the Veteran has a current diagnosis of PTSD due to a verified stressor event.  The Board notes that the Veteran does not contend and the weight of the evidence does not establish that the Veteran engaged in combat with the enemy or that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  The Veteran contends that he was a prisoner of war, however, the weight of the evidence shows that the Veteran served in the United States and was not a prisoner of war during his active service.  See the February 2011 National Personnel Records Center response.   

The evidence shows that the Veteran is a non-combat veteran, and there is credible evidence to support the Veteran's assertion that the stressful event occurred.  As noted above, the Veteran asserted that he was a whistleblower and this led to retaliation by members in the U.S. government and military and he feared he would be killed.  The Board finds that it is as likely as not that the evidence corroborates the Veteran's assertion that he was a whistleblower in active service and he may have felt persecuted.  Review of the record shows that the Veteran stated that there was a meningitis outbreak at Fort Jackson, South Carolina in late 1967 and early 1968.  Service records show that the Veteran served in basic training at Fort Jackson from February 1968 to April 1968.  

Of record is a copy of a March 8, 1970 letter that the Veteran sent to Senator Eagleton.  In the letter, the Veteran asked the Senator to investigate other meningitis outbreaks in the military and he indicated that there was an outbreak at Fort Jackson, South Carolina, in late 1967 to early 1968.  He stated that the meningitis epidemic at Fort Jackson was worse than the outbreak at Fort Leonard Wood.  The Veteran asked for a government investigation to evaluate the living conditions of the enlisted men in the military including sleeping conditions with 30 men in one room, the quality of food in the mess halls, and the use of buildings that are condemned and are fire hazards.   

The service records show that on March 17, 1970, the Veteran filed an application for separation due to Conscientious Objection pursuant to Army Regulation No. 635-20.  This application requested a discharge due to the Veteran having become a conscientious objector subsequent to his enlistment in 1968.  

On March 26, 1970, the Veteran was referred for a mandatory psychiatric evaluation in connection with the requested conscientious objector status.  The psychiatrist reported that the Veteran was mentally responsible, able to distinguish from right and wrong, he had the mental capacity to understand and participate in the board proceedings, and there were no disqualifying mental defects sufficient to warrant disposition through medical channels.  No psychiatric disease was found.  The Veteran was returned to duty.  

On June 2, 1970, the Veteran's application for separation as a Conscientious Objector was disapproved by the Adjutant General, Department of the Army, on the basis that the Veteran was not substantially motivated by views derived from religious training and belief; and even if the Veteran had been substantially motivated by views derived from religious training and belief, these view were fixed prior to his enlistment.  The Veteran remained on active duty.  

In July 1970, the Veteran filed a Writ of Habeas Corpus with the United States District Court for the District of Kansas.  In September 1970, the District Court dismissed the petition.  The District Court indicated that the Veteran voluntarily entered the Army and must pursue this claim to exhaustion within the military framework.  

The Veteran submitted a copy of the congressional record for March 26, 1970 in which Senator Eagleton spoke on investigation regarding the meningitis outbreak in Fort Leonard Wood.  Senator Eagleton indicated that the meningitis outbreak in Fort Leonard Wood dated back to October 1969 that resulted in 51 active cases of type C meningococcal disease, four military deaths, and one civilian death.  Senator Eagleton indicated that meningitis is a well-known phenomenon in Army training centers and the Army has established a number of procedures for dealing with it.  He noted that the investigation revealed that the first day on which the Army procedures for safeguarding the health of the trainees and recruits at Fort Leonard Wood were fully complied with was 2 days before the congressional visit.  Senator Eagleton also indicated that a vaccine, which was still classified as experimental, was unavailable at Fort Leonard Wood for several months and once it was available, it was available in only limited quantities.      

The January 1971 separation examination report indicates that examination revealed no psychiatric abnormality.  The Veteran separated from active service in January 1971.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's claimed in-service stressor that he was a whistleblower and feared retaliation is corroborated.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The Board finds the above evidence to be sufficiently corroborative of the Veteran's claimed in-service stressor event and the Board finds that the stressor element required for a finding of service connection for PTSD has been met.  38 C.F.R. § 3.304 (f).  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's diagnosis of PTSD is caused by the verified in-service stressor event.  The Veteran was afforded a VA psychiatric examination in October 2012 to obtain medical evidence as to the Veteran's current DSM diagnoses and evidence as to whether the Veteran's current psychiatric diagnoses were related to active service.  The VA examiner, a psychiatrist, stated that Criterion A for PTSD under DSM-IV requires that a veteran has been exposed to a traumatic event where both of the following were present: the veteran experienced witnessed or was confronted with an event that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others and the veteran's response involved intense fear helplessness or horror.  See DSM-IV.   

The VA examiner stated that the Veteran's fourth stressor event in which he stated that in active service, his superiors tried to kill him by running him over with a jeep and some soldier being near him with a pistol who was sent to kill him but the Veteran was not in range.  The Veteran asserted that there were attempts to kill him for being a whistle blower about medical experimentation by giving soldiers meningitis.  The VA examiner noted that the Veteran asserted that he was given meningitis and was aware of others given meningitis as medical experiment but in the letter he showed the VA examiner, it appeared that this was a meningitis vaccine not meningitis itself. 

The VA examiner stated that this stressor event meets criterion A for a diagnosis of PTSD but he was not making a diagnosis of PTSD due to this stressor event because this event is not documented in the service record.   The VA examination report indicates that the Veteran met Criterion B, C, D, E, and F for a diagnosis of PTSD under DSM-IV.  The VA examiner stated that the Veteran had delusions about the meningitis being given to him and others and cover up and ongoing problems with VA being against him and the symptoms of delusion were due to the PTSD. 

As discussed above, 38 C.F.R. § 4.125 requires PTSD diagnoses to conform to DSM-IV as the governing criteria for diagnosing PTSD.  VA implemented DSM-5 effective August 4, 2014 and DSM-5 applies to claims certified to the Board on or after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  In this case, the RO certified the Veteran's appeal to the Board in October 2016 and therefore, DSM-5 is the governing directive.

The Board notes that the diagnostic criteria for PTSD under DSM-5 (particularly as it relates to Criterion A) are less stringent that the diagnostic criteria for PTSD under DSM-IV.  DSM-5, in pertinent part, removed the requirement under Criterion A that the person experience fear, helplessness, or horror right after the traumatic event because there was concern that certain individuals who were trained not to respond to traumatic events might have failed to meet this criterion.  The removal of this requirement for Criterion A makes it easier to meet the diagnostic criteria for PTSD under DSM-5 than under DSM-IV.  See DSM-IV and DSM-5. 

DSM-5 also sets forth four distinct diagnostic clusters for PTSD instead of the three set forth in DSM-IV (re-experiencing, avoidance, and arousal).  In DSM-5, the four diagnostic clusters are described as re-experiencing, avoidance, negative cognitions and mood, and arousal.  See DSM-IV and DSM-5. 

In the present case, the Board notes that the October 2012 VA examiner considered the more stringent diagnostic criteria for PTSD under DSM-IV; DSM-IV was in effect at the time of the October 2012 VA examination.  The VA examiner found that Criterion A for a PTSD diagnosis was met under the more stringent criteria under DSM-IV.  

The Board finds that it is at least as likely as not that the Veteran's PTSD is etiologically related to the verified in-service stressor event.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence has been received and the Veteran's previously denied claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.   


REMAND

In light of the grant of service connection for PTSD, the issues of whether new and material evidence has been received to reopen service connection for hypertension with renal failure; service connection for a psychiatric disorder other than PTSD, chronic anemia, heart disorder, gastrointestinal disorder, chronic headaches; eye disorder; hyperparathyroidism; a lung or respiratory disorder, left arm nerve damage, a back disorder, a bilateral hip disorder, liver disorder, and residuals of a stroke with dizziness, balance, and falling problems; entitlement to TDIU; and entitlement to special monthly compensation based upon the need for aid and attendance/housebound status should be readjudicated since the Veteran asserts that these disabilities are caused or aggravated by PTSD.  In a January 2011 statement, the Veteran asserted that the strokes, heart problems, renal failure kidney condition and cardiovascular conditions, which caused him to become disabled and unable to work on May 15, 1986, and all other disabling health conditions grew out of the hypertension, PTSD also claimed as depression, nervous condition, sexual trauma, and nervous stomach conditions, which started while serving in the U.S. Army

The Board finds that due process mandates that these issues be remanded for readjudication in the first instance by the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issues of whether new and material evidence has been received to reopen service connection for hypertension with renal failure; service connection for a psychiatric disorder other than PTSD, chronic anemia, heart disorder, gastrointestinal disorder, chronic headaches; eye disorder; hyperparathyroidism; a lung or respiratory disorder, left arm nerve damage, a back disorder, a bilateral hip disorder, liver disorder, and residuals of a stroke with dizziness, balance, and falling problems; entitlement to TDIU; and entitlement to special monthly compensation based upon the need for aid and attendance/housebound status.  

If any benefit sought on appeal remains denied, issue a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


